DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/422,009 filed 09 July 2021. Claims 1-8 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 09 July 2021, and 24 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2009/0100965 to Sanji et al. (hereinafter referred to as ’965) in view of US Patent Publication No. 2009/0105040 to Sanji hereinafter referred to as ’040).
Claim 1:
Regarding claim 1, ’965 teaches:
A hybrid drive device including a rotary electric machine (i.e., MG) having a stator (i.e., m3) and a rotor (i.e., m1), a transmission (i.e., SC) coupled to the rotary electric machine, a clutch (i.e., C) that couples an engine and the rotary electric machine and that releases a connection of the two, and a case (i.e., H) for housing the rotary electric machine and the clutch, the hybrid drive device comprising: a first transmitting shaft (i.e., I1) coupled to an output shaft (i.e., O1) of the engine; and a second transmitting shaft (i.e., I2) that transmits power from the rotor of the rotary electric machine to the transmission, wherein the first transmitting shaft includes a first end portion on the engine side and a second end portion on the transmission side (i.e., Fig. 2) and is supported in a radial direction between the first and second end portions in an axial direction by the case via a first radial bearing (i.e., B1), and the second transmitting shaft is supported in the radial direction by a shaft support portion provided in the case on the transmission side of the end portion via a third radial bearing (i.e., B1).
’965 fails to teach or render obvious:
the second end portion of the first transmitting shaft is inserted into an end portion on the engine side of the second transmitting shaft formed in a tubular shape, a second radial bearing that supports the second transmitting shaft in the radial direction is disposed between an outer peripheral surface of the second end portion of the first transmitting shaft and an inner peripheral surface of the end portion of the second transmitting shaft,
’040 discloses:
A second end portion of a first transmitting shaft is inserted into an end portion on an engine side of a second transmitting shaft formed in a tubular shape (i.e., Fig. 2 shows I1 inserted into I2. [0051] discloses “a transmission-side end of the drive device input shaft I1 enters the transmission input shaft I2.”), a second radial bearing (i.e., B2) that supports the second transmitting shaft in the radial direction is disposed between an outer peripheral surface of the second end portion of the first transmitting shaft and an inner peripheral surface of the end portion of the second transmitting shaft.
It would have been obvious to one having ordinary skill in the art at the time of filing to use the shaft and bearing assembly of ’040 in the system of ’965 for the benefit of a more robust system. The use of additional bearings to support a shaft creates a more robust system. Further, changing the placement of two shafts that fit into each other requires only routine skill in the art.
Claim 2:
Regarding claim 2, ’965 teaches:
A hybrid drive device including a rotary electric machine (i.e., MG) having a stator (i.e., m3) and a rotor (i.e., m1), a transmission (i.e., SC) coupled to the rotary electric machine, a clutch (i.e., C) that couples an engine and the rotary electric machine and that releases a connection of the two, and a case (i.e., H) for housing the rotary electric machine and the clutch, the hybrid drive device comprising: a first transmitting shaft (i.e., I1) coupled to an output shaft (i.e., O1) of the engine; and a second transmitting shaft (i.e., I2) that transmits power from the rotor of the rotary electric machine to the transmission, wherein the first (i.e., Fig. 2) and is supported in a radial direction between the first and second end portions in an axial direction by the case via a first radial bearing (i.e., B1), and the second transmitting shaft is supported in the radial direction by a shaft support portion provided in the case on the transmission side of the end portion via a third radial bearing (i.e., B2).
Wherein the hybrid drive device further includes a rotor support member (i.e., RS) that supports the rotor of the rotary electric machine and that is fixed to the second transmitting shaft, -3-New U.S. Patent Application the rotor support member is fitted to the second transmitting shaft on the engine side of the shaft support portion of the case (i.e., [0062] discloses that r2, which is a part of RS, is fitted to I2), a fixing portion of the rotor support (i.e., at least the teeth of r2 that engages I2).
’965 fails to teach or render obvious:
The fixing portion of the rotor support member and the second transmitting shaft is at least partially overlapped with the second radial bearing in the axial direction when viewed in the radial direction.
’040 discloses:
A fixing portion of a rotor support member (i.e., g2 is a portion of a rotor support equivalent that is fixed to I2) and the second transmitting shaft is at least partially overlapped with the second radial bearing in the axial direction when viewed in the radial direction (i.e., at least Fig. 2 shows that B2 over laps a portion of I2 and g2).

It would have been obvious to one having ordinary skill in the art at the time of filing to use the shaft and bearing assembly of ’040 in the system of ’965 for the benefit of a more robust system. The use of additional bearings to support a shaft creates a more robust system. Further, changing the placement of two shafts that fit into each other requires only routine skill in the art.

Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9950605 teaches a rotor assembly that has a rotor support and two shafts as well as a clutch. However, the specific design set forth in the instant application is not disclosed or taught by the reference.
2017/0096058 teaches a rotor assembly that has a rotor support and two shafts as well as a clutch. However, the specific design set forth in the instant application is not disclosed or taught by the reference.
8836187 teaches a rotor assembly that has a rotor support and two shafts as well as a clutch. However, the specific design set forth in the instant application is not disclosed or taught by the reference.
2013/0008759 teaches a rotor assembly that has a rotor support and two shafts as well as a clutch. However, the specific design set forth in the instant application is not disclosed or taught by the reference.
2010/0109461 teaches a rotor assembly that has a rotor support and two shafts as well as a clutch. However, the specific design set forth in the instant application is not disclosed or taught by the reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659